    Case 4:13-cv-03438 Document 122 Filed on 03/16/20 in TXSD Page 1 of 1

                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

Robert Alan Fratta

versus                                                 Case Number: 4:13−cv−03438

Lorie Davis


                      NOTICE OF NON−COMPLIANCE

The appellant or counsel for the appellant has failed to:

     • Submit the DKT13 transcript order form.


Date: March 16, 2020.

                                                                 David J. Bradley, Clerk
